Exhibit 10.1

SEPARATION AND RELEASE AGREEMENT

THIS SEPARATION AND RELEASE AGREEMENT (“Separation Agreement”) is entered into
between Waste Management, Inc. (the “Company”) and David P. Steiner
(“Executive”).

This Separation Agreement is binding upon, and extends to, the parties and their
past and present officers, directors, employees, shareholders, parent
corporations, subsidiaries, parents, affiliates, partners, agents,
representatives, heirs, executors, assigns, administrators, successors,
predecessors, family members, d/b/a’s, assumed names, and insurers, whether
specifically mentioned hereafter or not. A reference to a party in this
Separation Agreement necessarily includes those persons and/or entities
described in the foregoing sentence, unless the context clearly requires
otherwise.

PREAMBLE

WHEREAS, the Company and Executive previously entered into that certain
Employment Agreement dated May 6, 2002, as amended from time to time (the
“Employment Agreement”);

WHEREAS, pursuant to such Employment Agreement, Executive has been continuously
employed by one or more direct or indirect subsidiaries of the Company;

WHEREAS, Executive’s employment with such subsidiary or subsidiaries terminated
effective as of November 10, 2016 (the “Employment Termination Date”) and
Executive was removed from the position of Chief Executive Officer of the
Company, entitling him to certain payments and benefits pursuant to Sections
6(e)(i) – (e)(v) of the Employment Agreement;

WHEREAS, the Company and Executive now jointly desire to enter into this
Separation Agreement to supplement the continuing provisions of said Employment
Agreement as set forth below and to stipulate the treatment of Executive’s
termination for purposes of equity compensation awards; and

NOW, THEREFORE, in consideration of the premises and agreements contained
herein, and for other good and valuable consideration, the Company and Executive
hereby agree as follows:

1.    Separation Matters. Executive hereby resigns from his position as a
director on the Board of Directors of the Company (the “Board”) and any and all
board, committee and other positions he holds at the Company or any entity
controlled by, controlling or under common control with the Company (the
“Affiliated Group”). Executive agrees to take any and all further acts necessary
to accomplish these resignations, which resignations Executive represents and
agrees are required by the terms of the Employment Agreement and are not due to
any disagreement over the Company’s operations, policies or practices.

The parties agree that Executive is entitled to those certain compensation and
benefits (a) as set forth in Section 6(e)(i) – (e)(v) of the Employment
Agreement and (b) with respect to outstanding performance share units, as
provided in Section 2.a. of Important Award Details in the award agreements (the
“Award Agreements”) that are Exhibit 10.1 to Forms 8-K filed on March 12,
2014, March 3, 2015 and March 2, 2016, in each case, as set forth in Exhibit A
to this Separation Agreement and, in some instances, as may have been already
paid prior to the Effective Date. Executive acknowledges and agrees that the
amounts set forth and described on Exhibit A are true, correct and complete and
Executive has no right to any separation benefit under the Employment Agreement
other than as set forth in Exhibit A.



--------------------------------------------------------------------------------

The Company and Executive agree that the text attached hereto as Attachment A
shall be filed under Item 5.02 of Form 8-K by the Company with the U.S.
Securities and Exchange Commission promptly following the Effective Date (as
defined on the signature page to this Separation Agreement), but in any event,
within 4 business days following the Effective Date.

2.    Additional Consideration. The Company’s provision of the compensation and
benefits set forth in this Section 2 (the “Additional Benefits”) is fully
subject to Executive’s execution of this Separation Agreement, execution and
non-revocation of the Supplemental Release attached as Exhibit C (the
“Supplemental Release”), and satisfaction of the terms of both this Separation
Agreement and such Supplemental Release, including, without limitation, the
terms of Section 7 of this Separation Agreement and Section 8 of the Employment
Agreement, as incorporated by reference herein.

(a)    The Parties agree that, notwithstanding anything to the contrary in any
other agreement and subject to the other terms and conditions set forth in this
Separation Agreement, Executive’s termination of employment shall be considered
“Retirement” pursuant to the terms of each of the applicable Award Agreements.
Accordingly:

 

  (i) All stock option awards granted to Executive pursuant to the Waste
Management, Inc. 2009 Stock Incentive Plan and the Waste Management, Inc. 2014
Stock Incentive Plan (together, the “Incentive Plans”) that remain outstanding
as of the Employment Termination Date shall continue to become exercisable under
the exercise schedule set forth in the applicable Award Agreement for three
years following the Employment Termination Date, and all options held as of the
Employment Termination Date that were exercisable or become exercisable shall
remain exercisable until the end of the three year period commencing on the
Employment Termination Date (or, if earlier, the end of the original term of the
option award); and

 

  (ii) In event of Executive’s death prior to exercise of the options described
in this Section 2, Executive’s beneficiary shall have the same rights as
Executive under this Separation Agreement with respect to exercise of the
options.

(b)    The Company shall pay executive an additional cash lump sum in the amount
of $75,000 in lieu of any obligation to reimburse Executive for his reasonable
legal fees in connection with negotiation of this Separation Agreement. Such
reimbursement shall be paid on or prior to January 31, 2017.

 

2



--------------------------------------------------------------------------------

3.    Releases Effective Upon Execution of this Separation Agreement. In
consideration of the premises and promises contained herein (excluding those set
forth in Section 2 hereof, which are provided in consideration for the
Supplemental Release, as described therein), Executive, on behalf of his heirs,
personal representatives, successors, and assigns, releases and discharge the
Company, its past and present parent, subsidiary and affiliated companies, and
its and their agents, directors, managers, members, partners, officers,
attorneys, accountants, employees, and representatives, and all persons acting
by, through, under or in concert with the Company (collectively referred to as
the “Released Parties”), from any and all causes of action, claims, liabilities,
obligations, promises, agreements, controversies, damages, and expenses, known
or unknown, whether in law or equity, which Executive ever had, or now has,
against the Released Parties to the date of this Separation Agreement. The
claims Executive releases include, but are not limited to, claims that the
Released Parties:

 

  •   discriminated against Executive on the basis of Executive’s race, color,
sex (including sexual harassment), national origin, ancestry, disability,
religion, sexual orientation, marital status, parental status, veteran status,
source of income, entitlement to benefits, union activities, or any other status
protected by local, state or federal laws, constitutions, regulations,
ordinances, executive orders, including but not limited to Title VII of the
Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991, the
Massachusetts Fair Employment Practices Act, the New Jersey Conscientious
Employee Protection Act, the New Jersey Law Against Discrimination, the New
Jersey Whistleblower Act, North Dakota Century Code §9-13-02 and South Dakota
Code Laws § 20-7-11, the Texas Labor Code; or

 

  •   failed to give proper notice of this employment termination under the
Workers Adjustment and Retraining Notification Act (“WARN”), or any similar
state or local statute or ordinance; or

 

  •   violated any other federal, state, or local employment statute, such as
the Employee Retirement Income Security Act of 1974, which, among other things,
protects employee benefits; the Fair Labor Standards Act, which regulates wage
and hour matters; the Family and Medical Leave Act, which requires employers to
provide leaves of absence under certain circumstances; the Americans With
Disabilities Act; the Rehabilitation Act; OSHA; and any other laws relating to
employment; or

 

  •   violated their personnel policies, handbooks, any covenant of good faith
and fair dealing, or any contract of employment between Executive and any of the
Released Parties, including the Employment Agreement; or

 

  •   violated public policy or common law, including claims for: personal
injury, invasion of privacy, retaliatory discharge, negligent hiring, retention
or supervision, defamation, intentional or negligent infliction of emotional
distress and/or mental anguish, impairment of economic opportunities,
intentional interference with contract, unlawful interference with employment
rights, wrongful termination or discharge, negligence, detrimental reliance,
defamation, loss of consortium to Executive or any member of Executive’s family,
and/or promissory estoppel; or

 

3



--------------------------------------------------------------------------------

  •   are in any way obligated for any reason to pay Executive’s damages,
expenses, litigation costs (including attorneys’ fees), bonuses, commissions,
disability benefits, compensatory damages, punitive damages, and/or interest,
except as provided for in (i) Section 2(c) of this Separation Agreement,
(ii) Section 10 of the Employment Agreement, (iii) Executive’s Indemnity
Agreement with the Company dated December 21, 2012 (the “Indemnification
Agreement”) or (iv) as otherwise provided by applicable law or the Company’s
bylaws and certificates of incorporation as in effect from time to time (the
rights described in (ii) through (iv) are collectively referred to herein as
“Indemnification Rights”); or

 

  •   violated any rights Executive has or may have had as a member of the Board
or as an officer of the Company, whether pursuant to corporate, contract or
other laws.

Executive understands and agrees that the release contained in this Separation
Agreement includes all claims that Executive may have including claims that
Executive does not now know or have reason to suspect to exist in Executive’s
favor against the Released Parties, and that the release contained in this
Separation Agreement extinguishes those claims. Executive is not prohibited from
making or asserting (a) any claim or right under state workers’ compensation or
unemployment laws; (b) any claim or right, which by law cannot be waived through
private agreement; (c) any claims that relate to Indemnification Rights; or
(d) any claims or rights that may arise after Executive executes this Separation
Agreement, including any claim to enforce the terms of this Separation Agreement
and its Exhibits.

Executive also acknowledges that he has reviewed the summary set forth on
Exhibit B and that, except as set forth on Exhibit B, Executive has no other
options, awards, stock units or other outstanding or contingent rights in
respect of the Company’s common stock (other than shares owned outright).

In consideration of the premises and promises contained herein, the Company
releases and discharges Executive from any and all Company Claims. For purposes
of the release set forth in the preceding sentence, “Company Claims” is limited
to claims and causes of action that are actually known by the Company to exist
as of the Effective Date and expressly excludes: (i) any claim or cause of
action brought by any creditor or shareholder of the Company, without the
direction, assistance or participation of the Company, alleging any direct,
derivative or class claim against any of the Company, its directors or its
officers (a “Stockholder/Creditor Initiated Claim”); (ii) any claim or cause of
action (including any cross-claim, claim for contribution, or otherwise) made by
any of the Company, its directors or its officers in connection with, arising
out of or otherwise relating to any Stockholder/Creditor Initiated Claim;
(iii) any claim, cause of action or right of any Released Party, whether under
applicable law, pursuant to any benefit plan or agreement, or pursuant to any
Company policy, to clawback or otherwise seek recoupment of compensation
(including equity or equity-based compensation) paid or payable to Executive; or
(iv) any matter arising out of facts or circumstances presently known by the
Company where the Company does not presently have actual knowledge of a
resulting claim or cause of action. For purposes of the release set forth in
this subsection, the burden of proving the actual knowledge of the Company for
purposes of determining whether a Company Claim exists shall be Executive’s
burden, and shall only be established by the actual knowledge (without any
concept of constructive knowledge) of the Chairman of the Board, a majority of
the independent members of the Board (not including Executive) or the Company’s
Chief Executive Officer or Chief Operating Officer.

 

4



--------------------------------------------------------------------------------

4.    Covenant Not to Sue. For the purpose of giving a full and complete
release, Executive covenants and agrees that he has no pending claims or charges
against the Released Parties. If Executive has any pending claims in a federal,
state or local court, or in an arbitral forum, Executive agrees to promptly file
all appropriate papers requesting withdrawal and dismissal of such claims.
Executive further agrees not to sue any of the Released Parties or become a
party to a lawsuit on the basis of any claims of any type to date that arise out
of any aspect of Executive’s employment or termination of employment. Executive
understands that this is an affirmative promise by Executive not to sue any of
the Released Parties, which is in addition to Executive’s general release of
claims in Section 3 above.

5.    Protected Rights. Nothing in this Separation Agreement prohibits Executive
from filing a charge with, or reporting possible violations of federal law or
regulation to any governmental agency or entity, including but not limited to
the U.S. Equal Opportunity Commission, the Department of Justice, the Securities
and Exchange Commission, Congress, and any agency Inspector General, or making
other disclosures that are protected under the whistleblower provisions of
federal law or regulation. This Separation Agreement does not limit Executive’s
ability to communicate with any government agencies or participate in any
investigation or proceeding that may be conducted by any government agency,
including providing documents or other information, without notice to the
Company. In addition, this Separation Agreement does not limit Executive’s right
to receive an award for information provided to any government agencies.
Further, Executive is advised that an individual shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that (a) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (b) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. An individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual (A) files
any document containing the trade secret under seal; and (B) does not disclose
the trade secret, except pursuant to court order.

6.    Supplemental Release. Executive acknowledges that Section 2 of this
Separation Agreement provides Executive with certain rights and privileges to
which Executive would not otherwise be entitled to in the absence of the
execution of a waiver and release and, in exchange for the same, Executive
agrees to execute a full and complete release of claims against the Company, its
affiliates, officers and directors in the form of the Supplemental Release
attached hereto as Exhibit C. Notwithstanding anything herein to the contrary,
(a) if Executive has not executed and delivered to the Company such Supplemental
Release on or before the twenty-first (21st) day after the Effective Date or
(b) if the Supplemental Release is subsequently revoked during the time provided
therein to do so, Executive shall have no rights to the payments and benefits
specified in Section 2 hereof and shall be obligated to return any such amounts
received prior to the expiration or revocation of such Supplemental Release. In
such event, the remaining provisions of this Separation Agreement shall continue
in full force and effect.

 

5



--------------------------------------------------------------------------------

7.    Continuing Obligations. Executive waives and releases any and all claims
that the covenants contained in Section 8 of the Employment Agreement, including
the non-competition, confidentiality and non-disparagement covenants (the
“Employment Agreement Covenants”) are not enforceable or are against public
policy. The parties agree that the payments and benefits referred to in
Section 2 herein are, in part, in consideration of the settlement of all
disputes regarding the enforceability and application of goodwill, trade
secrets, and confidential information developed by Executive in the course of
his employment with the Company. To help preserve the value of the goodwill,
trade secrets, and confidential information acquired herewith, it is agreed that
Executive will comply with the Employment Agreement Covenants (incorporated
herein by reference) for the applicable periods of time set forth in the
Employment Agreement. It is specifically agreed that the two-year Restricted
Term (as defined in the Employment Agreement) set forth in Section 8(c) of the
Employment Agreement, the two-year non-solicitation periods set forth in
Sections 8(d) and (e) and the restrictions provided for in Section 8 therein
commenced upon the Employment Termination Date.

For the avoidance of doubt, any reference in this Separation Agreement to this
Section 7 shall include the Employment Agreement Covenants, as if the Employment
Agreement Covenants were restated herein. This Section 7, Section 8 below, and
the Employment Agreement Covenants are expressly made subject to Section 5 of
this Separation Agreement.

8.    Non-Disparagement. Executive further agrees, from and after the Effective
Date, not to disclose, communicate, or publish any statement that is
disparaging, deleterious or damaging to the integrity, reputation or goodwill of
any Released Party including, without limitation, written communications, oral
communications, electronic or magnetic communications, writings, oral or written
statements, comments, opinions, or remarks (collectively, “Disparaging
Information”). Subject to Section 5, Executive understands and acknowledges that
this non-disparagement clause prevents Executive from disclosing, communicating,
or publishing any Disparaging Information concerning or related to the Released
Parties. The Company agrees, from and after the Employment Termination Date, not
to issue any press release or public filing that is disparaging, deleterious or
damaging to the integrity, reputation or goodwill of Executive.

9.    Standstill; Corporate Opportunities. Executive agrees that from the
Effective Date until the date that is three (3) years from the Effective Date,
Executive shall not, in any manner, directly or indirectly, on Executive’s own
behalf or on behalf of, through or in association with any other person or
entity, take any of the following actions: (a) acquire, agree or seek to acquire
or make any proposal or offer to acquire, or announce any intention to acquire,
any securities, including any debt securities (“Securities”) of the Company, or
beneficial ownership thereof, or any Securities convertible or exchangeable into
or exercisable for any Securities of the Company, or beneficial ownership
thereof (other than any acquisition of Securities by Executive pursuant to the
exercise or vesting of any options or other equity incentive awards or any
acquisition of Securities issued pursuant to a stock split, stock dividend or
similar corporate action initiated by the Company with respect to any Securities
beneficially owned by Executive on the date of this Separation Agreement or
acquired pursuant to the exercise or vesting of any options or other equity
incentive awards); provided, however, that Executive shall be permitted to
purchase additional shares of the Company’s common stock to the extent his
aggregate beneficial ownership of the Company’s common stock does not exceed
1.0% of the Company’s outstanding shares of common stock, (b) acquire, agree or
seek to acquire or make any proposal or offer to acquire, or announce any
intention to acquire, any property, asset or business of the Company or any of
its affiliates, (c) acquire, agree or seek to acquire or make any proposal or
offer to acquire, or announce any intention to acquire, any ownership interest
in any joint venture in which the Company or any of its affiliates is a party or

 

6



--------------------------------------------------------------------------------

any ownership interest in any partner of the Company or any of its affiliates in
such a joint venture, (d) propose to any person, or effect or seek to effect,
whether alone or in concert with others, any tender or exchange offer, merger,
consolidation, acquisition, scheme, business combination, recapitalization,
restructuring, liquidation, dissolution or other extraordinary transaction with
respect to the Company, (e) make, or in any way participate in any
“solicitation” of “proxies” (as such terms are used in the proxy rules of the
Securities and Exchange Commission but without regard to the exclusion set forth
in Rule 14a-l(1)(2)(iv)) to vote with respect to any proposal for which such
solicitation is being made (other than in favor of any proposal supported by the
Board), or seek to advise or influence any person with respect to the voting of,
any voting securities of the Company for any purpose, (f) form, join, influence,
advise or in any way participate in a “group” (within the meaning of
Section 13(d) of the Securities Exchange Act of 1934) with respect to any voting
securities of the Company or otherwise in any manner agree, attempt, seek or
propose to deposit any voting securities of the Company or any securities
convertible or exchangeable into or exercisable for any such securities in any
voting trust or similar arrangement, (g) otherwise act, alone or in concert with
others, to seek to control, change or knowingly influence the management, Board,
governing instruments, policies or affairs of the Company, (h) disclose in a
public statement any intention, plan or arrangement which, if completed, would
result in a violation of any of the foregoing or (i) knowingly assist the taking
of any actions by any other person in connection with any of the foregoing;
provided, however, that none of the foregoing shall prevent Executive from
(i) voting Securities beneficially owned by Executive in his sole discretion or
(ii) taking actions with respect to Securities the sole purpose of which is
estate or tax planning, provided that any trust, family partnership or similar
family-related or family-controlled entity to which any Securities are
transferred shall also be bound by the restrictions in this Section 9.
Additionally, following execution of this Separation Agreement, Executive is
permitted to transfer unexercised nonqualified stock options directly to one or
more “Family Members” (as defined in Instruction 1.(a)(5) to Form S-8), or to a
trust for the benefit of one or more Family Members (provided that Family
Members have more than 50% of the beneficial interests in such trust), for
estate planning purposes and not for consideration, provided further that
(x) any Family Member or trust to which any options are transferred shall also
be bound by the restrictions in this Section 9, (y) all options transferred will
remain subject to all rights of the Company set forth in Section 10 and (z) all
options transferred will remain subject to all terms and conditions set forth in
the applicable stock option, long-term incentive and similar agreements and
plans governing Executive’s options, except to the extent deemed amended to
permit such transfer. Any Family Member, trust, family partnership or similar
family-related or family-controlled entity to which any unexercised options or
Securities are transferred shall execute a supplement to this Separation
Agreement to document its agreement to Section 9 and Section 10 hereof, as
applicable, to the extent necessary in the Company’s reasonable business
judgment. Notwithstanding the other provisions set forth in this Section 9, the
Company acknowledges and agrees that consulting at the request of the Company’s
Chief Executive Officer in accordance with the second paragraph of Section 14
below shall not be a violation of the restrictions set forth in clauses (g),
(h) or (i) above.

 

7



--------------------------------------------------------------------------------

10.    Special Rights of Company upon Breach; Reformation of Covenants.
Notwithstanding anything to the contrary in this Separation Agreement, the
Employment Agreement or otherwise, Executive understands and agrees that if he
breaches this Separation Agreement, including without limitation the provisions
of the Employment Agreement incorporated by reference herein, that the Released
Parties will be entitled to apply for and receive an injunction to restrain any
violation. Upon discovery of a material breach of this Separation Agreement or
the portions of the Employment Agreement incorporated by reference herein, the
Company may avail itself of the special rights in this Section 10 by giving
Executive written notice that describes the circumstances of the material breach
(the “Breach Notice”). Notwithstanding the delivery of the Breach Notice,
(i) Executive shall still be entitled to exercise stock options to the extent
otherwise exercisable in accordance with the terms of this Separation Agreement
and (ii) Executive’s stock options will continue to vest in accordance with the
terms of this Separation Agreement. However, from and after the delivery of the
Breach Notice until the time of receipt of the applicable judgment described
below, any and all “net shares” issuable in connection with such exercise, after
taking into account any “sales” by a broker to cover the exercise price or
required tax withholding directly associated with the exercise in a
broker-assisted cashless exercise, shall be held in escrow pending resolution of
the Breach Notice. Executive may direct the escrow agent to sell any issued
shares so held in escrow, with any and all proceeds to be similarly held in
escrow pending resolution of the Breach Notice; provided, that Executive remains
solely responsible for all tax obligations and other costs related to any such
sale. In the event that the Company sends Executive a Breach Notice, the Company
shall file suit for breach in a court of competent jurisdiction within five
(5) days of delivery of the Breach Notice. In the event that a court of
competent jurisdiction (and otherwise consistent with the requirements set forth
in Section 16) reaches a final non-appealable judgment that Executive (x) did
not commit a material breach or (y) fully cured any such breach with no actual
damages to the Company or its affiliates, then all shares and sales proceeds
held in escrow shall be released to Executive and Executive shall once again be
free to exercise options without restriction (to the extent otherwise
exercisable pursuant to the terms of this Separation Agreement), unless and
until Executive’s receipt of a Breach Notice relating to a new or different
triggering event. In the event that a court of competent jurisdiction (and
otherwise consistent with the requirements set forth in Section 16) reaches a
final non-appealable judgment that Executive (x) did commit a material breach
and (y) failed to fully cure such breach without resulting damages to the
Company or its affiliates, all options held by executive shall be terminated at
such time without further consideration and all shares and sale proceeds held in
escrow pursuant to this Section 10 shall be deemed forfeited and returned to the
Company. Any remedy described in this Section 10 shall not be considered
liquidated damages or reduce the full measure of damages that the Company is
entitled to recover for any breach of this Separation Agreement, including
without limitation the provisions of the Employment Agreement incorporated by
reference herein, or otherwise limit any right pursuant to any benefit plan or
agreement, or any Company policy, to clawback or otherwise seek recoupment of
compensation (including equity or equity-based compensation) paid or payable to
Executive; provided that the Company shall not alter any such policies as
applied to Executive in a manner that is material and adverse to Executive
unless determined by the Company in good faith to be required by applicable law.
Except as expressly provided for in this Section 10, any monetary damage claim
pursuant to this Separation Agreement by either party shall be expressly limited
to actual damages (including lost profits), and shall not include punitive or
consequential damages.

 

8



--------------------------------------------------------------------------------

Without limiting the generality of the preceding paragraph, Executive
acknowledges and agrees that the covenants and restrictions set forth in this
Separation Agreement and the Employment Agreement Covenants (i) are reasonable
in geographic and temporal scope and (ii) are necessary to protect legitimate
proprietary and business interests of the Company in, inter alia, near permanent
customer relationships and confidential information. Executive further
acknowledges and agrees that (x) the Executive’s breach of covenants and
restrictions set forth in this Separation Agreement or the Employment Agreement
Covenants will cause the Company irreparable harm, which cannot be adequately
compensated by money damages, and (y) if the Company elects to prevent Executive
from breaching such provisions by obtaining an injunction against Executive,
there is a reasonable probability of the Company’s eventual success on the
merits. Executive consents and agrees that if Executive commits any such breach
or threatens to commit any breach, the Company shall be entitled to seek
temporary and permanent injunctive relief from a court of competent
jurisdiction, in addition to, and not in lieu of, such other remedies as may be
available to the Company for such breach, including the recovery of money
damages. If any of the restrictions or covenants set forth in this Separation
Agreement or the Employment Agreement Covenants are determined to be wholly or
partially unenforceable, Executive hereby agrees that this any provision in of
this Separation Agreement or the Employment Agreement Covenants may be reformed
so that it is enforceable to the maximum extent permitted by law. If any of the
restrictions or covenants set forth in this Separation Agreement or the
Employment Agreement Covenants are determined to be wholly or partially
unenforceable in any jurisdiction, such determination shall not be a bar to or
in any way diminish the Company’s right to enforce any such provisions in any
other jurisdiction.

11.    Application to All Forms of Relief. This Separation Agreement applies to
any relief no matter how called, including without limitation, wages, back pay,
front pay, reinstatement, compensatory damages, liquidated damages, punitive
damages for pain or suffering, costs and attorneys’ fees and expenses.

12.    No Admissions, Complaints or Other Claims. Executive acknowledges and
agrees that this Separation Agreement is not to be construed in any way as an
admission of any liability whatsoever by any Released Party, any such liability
being expressly denied. Executive also acknowledges and agrees that he has not,
with respect to any transaction or state of facts existing prior to the date
hereof, filed any actions against any Released Party with any governmental
agency, court or tribunal.

13.    Acknowledgments. Executive has fully reviewed the terms of this
Separation Agreement, acknowledges that he understands its terms, and states
that he is entering into this Separation Agreement knowingly, voluntarily, and
in full settlement of all claims which existed in the past or which currently
exist, that arise out of his employment or service as an officer or director
with the Company or the termination of his employment or service as an officer
or director.

 

9



--------------------------------------------------------------------------------

14.    Assistance and Cooperation. Executive agrees that he will cooperate fully
with the Company and its counsel, upon their request, with respect to any
potential or pending proceeding (including, but not limited to, any litigation,
arbitration, regulatory proceeding, investigation or governmental action) that
relates at least in part to matters with which Executive was involved while he
was an employee of the Company or any of its affiliates, or with which he has
knowledge. Executive agrees to render such cooperation in a timely fashion and
to provide Company personnel and counsel with the full benefit of his knowledge
with respect to any such matter, and will make himself reasonably available for
interviews, depositions, or court appearances at the request of the Company or
its counsel. Executive also agrees to timely complete, after receipt from the
Company, a Director & Officer Questionnaire covering 2016 in January 2017 and to
provide other information reasonably required for the Company’s proxy
disclosures. The Company and Executive acknowledge and agree that, as of the
Effective Date, the 10b5-1 Trading Plan dated September 8, 2016 between the
Company and Executive is terminated.

Additionally, Executive agrees to make himself available at mutually convenient
times without charge by telephone as a consultant to the Company as reasonably
requested by the Chief Executive Officer of the Company for a period of six
months following the Employment Termination Date, not to exceed ten hours per
month. During such six month period, no less frequently than once per week the
Company shall forward to Executive personal mail, including electronic mail,
that is delivered to Executive at his Company address. For the avoidance of
doubt, information relating to the business of the Company and its affiliates to
which Executive is provided access during this six month consulting period shall
not fail to be considered “Confidential Information” for purposes of the
Employment Agreement Covenants despite such provision of access occurring after
the Employment Termination Date.

The Company and its past and present parents, subsidiaries, and affiliated
entities and companies have certain obligations to Executive, his heirs and
legal representatives to provide indemnity, to advance expenses, and to provide
officers and directors liability insurance. These obligations are provided by
law, in Section 10 of the Employment Agreement, in the Indemnification
Agreement, in Article Eight of the Third Amended and Restated Certificate of
Incorporation of the Company (as it may be amended from time to time), in
Article X of the Company’s bylaws (as it may be amended from time to time), and
in similar provisions in the certificates (charters) of incorporation, bylaws
and other governing documents of various of the Company’s past and present
parents, subsidiaries, and affiliated entities and companies. These obligations
will continue beyond Executive’s termination of employment on the Employment
Termination Date, in accordance with and subject to the provisions thereof and
applicable Delaware law.

15.    Tax Withholding; Right of Offset. The Company shall withhold, or cause to
be withheld, from any and all payments made pursuant to this Separation
Agreement or any other agreement between Executive and the Company all amounts
required to be withheld pursuant to federal, state or local tax laws. The
Company may withhold and deduct from any and all payments made pursuant to this
Separation Agreement or any other agreement between Executive and the Company
all other normal deductions made with respect to the Company’s employees
generally and any advances made to Executive and owed to the Company. Executive
acknowledges that he has been advised to consult his own tax professional
regarding the tax consequences of any payments of compensation or other amounts
received by Executive pursuant to this Separation Agreement or any other
agreement between the Executive and the Company. Furthermore, Executive
acknowledges that he is responsible for paying all applicable taxes as are
assessed or levied by any governmental entity on any payments of compensation or
other amounts received by Executive from the Company. The Company makes no
representations regarding the tax consequences of any payments under this
Separation Agreement or any other agreement between Executive and the Company,
and in no event shall the Company be liable for any portion of any taxes,
penalties, interest or other expenses that may be incurred by Executive with
respect to any payments under this Separation Agreement or any other agreement
between Executive and the Company.

 

10



--------------------------------------------------------------------------------

16.    Dispute Resolution. In the event of any dispute or controversy relating
to or arising under this Separation Agreement, including any challenges to the
validity hereof, the parties hereto mutually consent to the exclusive
jurisdiction of the state courts in the State of Texas located in Harris County
and of the United States District Court for the Southern District of Texas,
Houston Division. In the event any of the provisions of this Separation
Agreement or the application of any such provisions to the parties hereto with
respect to their obligations, shall be held by a court of competent jurisdiction
to be contrary to the laws of the State of Texas or federal law, the remaining
provisions of the Separation Agreement shall remain in force and effect. TO THE
EXTENT NOT PROHIBITED BY APPLICABLE LAW, THE PARTIES HERETO KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY THAT SUCH PARTY
MAY HAVE IN ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN CONNECTION WITH
THIS SEPARATION AGREEMENT. Executive acknowledges that by agreeing to this
provision, he knowingly and voluntarily waives any right he may have to a jury
trial based on any claims he has, had, or may have against the Company,
including any right to a jury trial under any local, municipal, state or federal
law including, without limitation, claims under Title VII of the Civil Rights
Act of 1964, the Americans With Disabilities Act of 1990, the Family and Medical
Leave Act of 1993, the Age Discrimination In Employment Act of 1967, the Older
Workers Benefit Protection Act, the Texas Labor Code, claims of harassment,
discrimination or wrongful termination, and any other statutory or common law
claims. In any action brought by a party to this Separation Agreement to enforce
the obligations of the other party hereto under this Separation Agreement or the
Employment Agreement, the prevailing party shall be entitled to collect from the
non-prevailing party the prevailing party’s reasonable litigation costs and
attorney’s fees and expenses (including court costs, reasonable fees of
accountants and experts, and other expenses incidental to the litigation). If
the parties cannot agree which is the prevailing party for the purposes of this
Section, or the amount of that party’s reasonable fees, the parties agree to
have the court which considered the dispute make such determinations.

17.    Choice of Laws. This Separation Agreement is made and entered into in the
State of Texas, and shall in all respects be interpreted, enforced and governed
under the laws of the State of Texas without regard to conflicts of law
principles thereof. The language of all parts of this Separation Agreement shall
in all cases be construed as a whole, according to its fair meaning, and not
strictly for or against any of the parties.

18.    Assignability. The Company shall have the right to assign this Separation
Agreement and its rights hereunder, in whole or in part. Executive shall not
have any right to pledge, hypothecate, anticipate, or in any way create a lien
upon any amounts provided under this Separation Agreement, and no payments or
benefits due hereunder shall be assignable in anticipation of payment either by
voluntary or involuntary acts or by operation of law; provided, however, in the
event of Executive’s death, absent a valid, conflicting beneficiary designation
on file with the Company at the time of Executive’s death, Executive’s estate
shall be entitled to the payments and benefits owed to Executive hereunder.

19.    Severability. Should any provision of this Separation Agreement be
declared or be determined by any court to be illegal or invalid, the validity of
the remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term, or provision shall be deemed not to be a part of
this Separation Agreement.

 

11



--------------------------------------------------------------------------------

20.    Section 409A. Each payment under this Separation Agreement is intended to
be (A) exempt from Section 409A of the Code, the regulations and other binding
guidance promulgated thereunder (“Section 409A”), including, but not limited to,
by compliance with the short-term deferral exemption as specified in Treas. Reg.
§ 1.409A-1(b)(4), or (ii) compliant with Section 409A, and the provisions of
this Separation Agreement will be administered, interpreted and construed
accordingly. Payments under this Separation Agreement in a series of
installments shall be treated as a right to receive a series of separate
payments for purposes of Section 409A. Executive shall be considered to have
incurred a “separation from service” with the Company and its affiliates within
the meaning of Treas. Reg. § 1.409A-1(h)(1)(ii) as of the Employment Termination
Date.

Notwithstanding any other provision in this Separation Agreement to the
contrary, payments and benefits payable under this Separation Agreement due to a
“separation from service” within the meaning of Section 409A that are deferred
compensation subject to (and not otherwise exempt from) Section 409A that would
otherwise be paid or provided during the six-month period commencing on the date
of Executive’s “separation from service” within the meaning of Section 409A,
shall be deferred until the first business day after the date that is six
(6) months following Executive’s “separation from service” within the meaning of
Section 409A.

To the extent that reimbursements or other in-kind benefits under this
Separation Agreement constitute “nonqualified deferred compensation” for
purposes of Section 409A, (1) all expenses or other reimbursements hereunder
shall be made on or prior to the last day of the second taxable year following
Executive’s “separation from service” pursuant to Treasury Regulation
§ 1.409A-1(b)(9)(iii)(B), (B) any right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, and (C) no
such reimbursement, expenses eligible for reimbursement, or in-kind benefits
provided in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.

Amounts payable pursuant to this Separation Agreement are intended to be
unfunded for purposes of Section 409A. Although bookkeeping accounts may be
established with respect to payments due under the Separation Agreement, any
such accounts shall be used merely as a bookkeeping convenience. No provision of
this Separation Agreement shall require the Company to purchase assets, place
assets in a trust or segregate assets in connection with amounts due under the
Separation Agreement. Any obligation of the Company to Executive under this
Separation Agreement shall be based solely upon any contractual obligations that
may be created by this Separation Agreement.

21.    Nonwaiver. No failure or neglect of either party hereto in any instance
to exercise any right, power or privilege hereunder or under law shall
constitute a waiver of any other right, power or privilege or of the same right,
power or privilege in any other instance. All waivers by either party hereto
must be contained in a written instrument signed by the party to be charged and,
in the case of the Company, by an officer of the Company (other than Executive)
or other person duly authorized by the Company.

 

12



--------------------------------------------------------------------------------

22.    Notices. Any notice, request, consent or approval required or permitted
to be given under this Separation Agreement or pursuant to law shall be
sufficient if in writing, and if and when sent by certified or registered mail,
with postage prepaid, to Executive’s residence, 6521 Vanderbilt Street, Houston,
Texas 77005 (with a copy to Executive’s counsel, which shall not constitute
notice, Olshan Frome Wolosky LLP, 1325 Avenue of the Americas, New York, New
York 10019, Attention: Steve Wolosky, swolosky@olshanlaw.com), or to the
Company’s principal office to the attention of the Company’s Chief Legal
Officer, as the case may be.

23.    Complete Agreement. Except as specifically set forth herein, including
without limitation the provisions referenced in Section 7 hereof, this
Separation Agreement contains the entire agreement and understanding between the
parties hereto and supersedes any prior or contemporaneous written or oral
agreements, representations and warranties between them respecting the subject
matter hereof. For the avoidance of doubt, except as expressly modified herein,
the terms and conditions of the Employment Agreement and the terms and
conditions relating to Executive’s equity and equity based awards set forth in
the applicable stock option, long-term incentive and similar agreements and
plans governing Executive’s options and performance stock units, shall continue
to apply.

24.    Counterparts. This Separation Agreement may be signed in any number of
counterparts, each of which is an original and all of which taken together form
one single document.

 

13



--------------------------------------------------------------------------------

Please review this document carefully as it contains a release of claims.

IN WITNESS WHEREOF, Executive has entered into this Separation Agreement, and
the Company has caused this Separation Agreement to be executed in its name and
on its behalf by its duly authorized officer to be effective as of the date that
this Separation Agreement is executed by Executive as set forth beneath the
signature below (the “Effective Date”).

 

DAVID P. STEINER     WASTE MANAGEMENT, INC. (“Executive”)     (The “Company”)
/s/ David P. Steiner     By:   /s/ James C. Fish, Jr. Signature          
Title:      President and Chief Executive Officer     Date:   January 6, 2017  
  Printed Name:      James C. Fish, Jr.                       “Effective Date”  
        Date:      January 6, 2017                                      

 

[Signature Page to Separation Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

 

1. Accrued but unpaid base salary for services rendered up to the Employment
Termination Date, November 10, 2016, which amount has been previously paid to
Executive.

 

2. Accrued but unpaid expenses required to be reimbursed under the Employment
Agreement.

 

3. Four weeks accrued but unused vacation for the year 2016 prior to the
Employment Termination Date, which amount has been previously paid to Executive.

 

4. A cash severance payment in the gross amount of $6,002,840, equal to two
times the sum of Executive’s current base salary ($1,277,200) and target bonus
($1,724,220), which has or will be paid as follows:

 

  a. $3,001,420 was previously paid in a lump sum; and

 

  b. $3,001,420 is payable in installments over the two-year period beginning on
the Employment Termination Date, certain installments which have been previously
paid to Executive;

 

5. Twenty-four months (inclusive of benefits that have been previously provided
as of the Effective Date) of continued group health and/or dental insurance
coverage that Executive participated in as of the Employment Termination Date.
The Company will provide COBRA coverage at its own expense for 18 months or, if
earlier, until Executive’s death or eligibility for coverage by a subsequent
employer. Thereafter, Executive will have no additional COBRA coverage, but if
Executive has not obtained coverage from a subsequent employer, the Company will
provide up to six months additional medical and dental coverage consistent with
its obligations under the Employment Agreement.

 

6. An additional lump sum in the amount of $334,252 in lieu of any obligation of
the Company to continue any benefits other than group health and dental
insurance.

 

7. A bonus under the 2016 Annual Incentive Plan, if any, payable to the same
extent and at the same time payments are made to other senior executives of the
Company, prorated based on the Employment Termination Date; and

 

8. With respect to outstanding Performance Share Units (“PSUs”) awarded under
the Incentive Plans Executive shall be entitled to receive, on the normal
payment date for the applicable award, the shares and related dividend
equivalents that Executive would have been entitled to receive if he had
remained employed until the last day of the Performance Period (as defined in
each such applicable award) multiplied by the fraction which has as its
numerator the total number of days Executive was employed by the Affiliated
Group during the applicable Performance Period and has as its denominator the
total number of days during the applicable Performance Period. Exhibit B details
the number of PSUs (reported at target) and the applicable pro-ration
calculation. However, as described above, the actual amount payable, if any,
will be determined based upon the Company’s performance over the applicable
Performance Period and payment will not be made until the end of the Performance
Period.

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

EQUITY AWARDS AS OF EFFECTIVE DATE

 

1. The following represents how the Outstanding PSUs will be prorated. The
numbers below are reported assuming a payout at 100% of target – payment, if
any, will be subject in each instance to actual performance against the
applicable performance measures.

2014-2016: 116,280 PSUs x (1045/1096)

2015-2017: 101,886 PSUs x (680/1096)

2016-2018: 107,408 PSUs x (315/1096)

 

2. The following represents the option awards held by the Executive:

Options Outstanding and Exercisable as of the Effective Date

 

Grant Date

   Number of Vested
Options      Exercise Price  

02/25/2015

     59,106       $ 54.635   

03/07/2014

     140,448       $ 41.370   

03/08/2013

     282,775       $ 36.885   

03/09/2012

     218,881       $ 34.935   

Options Outstanding but not Exercisable as of the Effective Date

 

Grant Date

   Number of Unvested
Options      Exercise Price  

02/26/2016

     225,857       $ 56.235   

02/25/2015

     177,321       $ 54.635   

03/07/2014

     140,451       $ 41.370   

 

3. In addition to the PSUs and Options described above, as of the Effective Date
Executive also holds 506,302 stock units deferred pursuant to the Company’s 409A
Deferral Savings Plan (the “DSP”), which shall be settled in accordance with the
terms of the DSP and Executive’s deferral election following the six-month
anniversary of the Termination Date.

 

Exhibit B



--------------------------------------------------------------------------------

EXHIBIT C

SUPPLEMENTAL RELEASE OF CLAIMS

Pursuant to the terms of the Separation and Release Agreement effective as of
January 6, 2017, between Waste Management, Inc. (the “Company”) and me (the
“Separation Agreement”), and in consideration of the payments made to me and
other benefits to be received by me pursuant thereto, I, David P. Steiner, do
freely and voluntarily enter into this RELEASE (the “Release”), which shall
become effective and binding on the eighth day following my signing this Release
as provided herein (the “Waiver Effective Date”). It is my intent to be legally
bound, according to the terms set forth below. Capitalized terms used herein but
not defined shall have the meaning set forth in the Separation Agreement.

In exchange for the payments and other benefits to be provided to me by the
Company pursuant to Section 2 of the Separation Agreement (the “Additional
Benefits”), none of which I would have otherwise been entitled to if I had not
executed this Release, I hereby agree and state as follows:

1.      I, individually and on behalf of my heirs, personal representatives,
successors, and assigns, release, waive, and discharge the Company, its past and
present parent, subsidiary and affiliated companies, and its and their agents,
directors, managers, members, partners, officers, attorneys, accountants,
employees, and representatives, and all persons acting by, through, under or in
concert with the Company (hereinafter “Released Parties”), from all claims,
debts, liabilities, demands, obligations, promises, acts, agreements, costs,
expenses, damages, actions, and causes of action, whether in law or in equity,
whether known or unknown, suspected or unsuspected, arising from my employment
and termination from employment with the Company, including but not limited to
any and all claims pursuant to Title VII of the Civil Rights Act of 1964, as
amended by the Civil Rights Act of 1991 (42 U.S.C. § 2000e, et seq.), which
prohibits discrimination in employment based on race, color, national origin,
religion or sex; the Civil Rights Act of 1866 (42 U.S.C. §§1981, 1983 and 1985),
which prohibits violations of civil rights; the Age Discrimination in Employment
Act of 1967, as amended, and as further amended by the Older Workers Benefit
Protection Act (29 U.S.C. §621, et seq.), which prohibits age discrimination in
employment; the Employee Retirement Income Security Act of 1974, as amended (29
U.S.C. § 1001, et seq. ), which protects certain employee benefits; the
Americans with Disabilities Act of 1990, as amended (42 U.S.C. § 12101, et
seq.), which prohibits discrimination against the disabled; the Family and
Medical Leave Act of 1993 (29 U.S.C. § 2601, et seq.), which provides medical
and family leave; the Fair Labor Standards Act (29 U.S.C. § 201, et seq.),
including the wage and hour laws relating to payment of wages; and all other
federal, state and local laws and regulations prohibiting employment
discrimination. This Release also includes, but is not limited to, a release of
any claims for breach of contract, including breach of the Employment Agreement,
mental pain, suffering and anguish, emotional upset, impairment of economic
opportunities, unlawful interference with employment rights, defamation,
intentional or negligent infliction of emotional distress, fraud, wrongful
termination, wrongful discharge in violation of public policy, breach of any
express or implied covenant of good faith and fair dealing, that the Company has
dealt with me unfairly or in bad faith, and all other common law contract and
tort claims.

 

C-1



--------------------------------------------------------------------------------

Notwithstanding the foregoing, I am not waiving any rights or claims under the
Separation Agreement or that may arise after this Release is signed by me.
Moreover, this Release does not apply to any claims or rights which, by
operation of law, cannot be waived.

Nothing in this Release shall affect in any way my rights of indemnification and
directors and officers liability insurance coverage provided to me pursuant to
the Indemnification Agreement, Employment Agreement, Company’s (or any Company
affiliate’s or subsidiary’s) certificate of incorporation, by-laws or other
constituent documents, and/or pursuant to any other agreements or policies
including, without limitation, directors’ and officers’ insurance policies as in
effect from time to time. Nothing in this Release shall affect my rights as a
stockholder of the Company. Nothing in this release will affect my vested
benefits under the Company’s 401(k) plan or any benefits that are vested or any
claim accrued under the terms of a health benefit plan.

2.      I forever waive and relinquish any right or claim to reinstatement to
active employment or service with the Company, its affiliates, subsidiaries,
divisions, parent, and successors. I further acknowledge that the Company has no
obligation to rehire or return me to active duty or service at any time in the
future.

3.      I acknowledge that all agreements applicable to my employment respecting
non-competition, non-solicitation, non-disparagement, and the confidential or
proprietary information of the Company shall continue in full force and effect
as described in the Separation Agreement.

4.      Nothing in this Release prohibits me from filing a charge with, or
reporting possible violations of federal law or regulation to any governmental
agency or entity, including but not limited to the U.S. Equal Opportunity
Commission, the Department of Justice, the Securities and Exchange Commission,
Congress, and any agency Inspector General, or making other disclosures that are
protected under the whistleblower provisions of federal law or regulation. This
Release does not limit my ability to communicate with any government agencies or
participate in any investigation or proceeding that may be conducted by any
government agency, including providing documents or other information, without
notice to the Company. In addition, this Release does not limit my right to
receive an award for information provided to any government agencies. Further, I
am advised that an individual shall not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that (a) is made (i) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or
(b) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. I understand that an individual
who files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual
(A) files any document containing the trade secret under seal; and (B) does not
disclose the trade secret, except pursuant to court order.

 

C-2



--------------------------------------------------------------------------------

5.      I hereby acknowledge and affirm as follows:

(a)      I have been advised to consult with an attorney prior to signing this
Release.

(b)      I have been allowed a period of 21 days in which to consider this
Release.

(c)      I understand that for a period of seven days following my execution of
this Release, I may revoke the Release by notifying the Company, in writing at
1001 Fannin St. Houston TX 77002, Attn: Chief Legal Officer or via email to
Charles Boettcher at <cboettcher@wm.com>, of my desire to do so. I understand
that after the seven-day period has elapsed and I have not revoked this Release,
it shall then become, irrevocable, effective and enforceable.

(d)      Except as provided in the Separation Agreement, I acknowledge that I
have received payment for all wages and other compensation due up to the
Termination Date, including any reimbursement for any and all business-related
expenses. I further acknowledge that the Additional Benefits are consideration
to which I am not otherwise entitled under any Company plan, program, or prior
agreement.

(e)      I certify that I have returned all property of the Company, including
but not limited to, laptops, handheld devices, keys, credit and fuel cards,
parking and building passes, files, lists, and documents of all kinds regardless
of the medium in which they are maintained.

(f)      I have carefully read the contents of this Release and I understand its
contents. I am executing this Release voluntarily, knowingly, and without any
duress or coercion.

6.      I acknowledge that this Release shall not be construed as an admission
by any of the Released Parties of any liability whatsoever, or as an admission
by any of the Released Parties of any violation of my rights or of any other
person, or any violation of any order, law, statute, duty or contract.

7.      In the event that any provision of this Release should be held void,
voidable, or unenforceable, the remaining portions shall remain in full force
and effect.

8.      I understand that in order to be effective this Release must be executed
by me, without subsequent revocation, and delivered to the Company in conformity
with the time frames described in Section 5 of this Release.

 

C-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have signed this Release on the      day of
                        , 2017.

 

 

 

David P. Steiner

 

Witness  

 

Name: Date:

 

[Signature Page to Supplemental Release]



--------------------------------------------------------------------------------

ATTACHMENT A

 

Item 5.02(b). Departure of Directors or Certain Officers; Election of Directors;
Appointment of Certain Officers; Compensatory Arrangements of Certain Officers.

On January 6, 2017, Mr. David P. Steiner resigned from his position on the Board
of Directors (the “Board”) of Waste Management, Inc. (the “Company”). In
Mr. Steiner’s employment agreement, he agreed to resign from the Board when his
employment ended. Mr. Steiner did not resign because of any disagreement with
the Company on any matter relating to the Company’s operations, policies or
practices.

Mr. Steiner’s departure from the Company entitles him to the payments and
benefits set forth in Section 6(e)(i) – (e)(v) of his employment agreement dated
May 6, 2002, as amended and previously filed as Exhibit 10.1 to the Company’s
Form 10-Q for the period ended March 31, 2002. Mr. Steiner’s outstanding
performance share unit awards will be prorated as provided for in Section 2.a.
of Important Award Details in the award agreements that are Exhibit 10.1 to
Forms 8-K filed on March 12, 2014, March 3, 2015 and March 2, 2016.

The Company has entered into an agreement with Mr. Steiner (the “Separation
Agreement”) setting forth additional terms of his departure from the Company.
With respect to Mr. Steiner’s outstanding stock option awards, the Separation
Agreement provides that Mr. Steiner’s departure from the Company shall be
considered “Retirement” pursuant to the terms of each of the applicable award
agreements. The Separation Agreement also expanded the post-employment covenants
in Mr. Steiner’s employment agreement, including, but not limited to, the
inclusion of a release and a “standstill” that were not required by his
employment agreement.

The Separation Agreement is filed as Exhibit 10.1 to this Form 8-K and is
incorporated herein by reference in its entirety.

 

Item 9.01. Financial Statements and Exhibits.

(d) Exhibits

 

10.1    Separation Agreement

 

[Attachment A]